Citation Nr: 0913901	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  05-30 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent 
for a left knee disability.

2.  Entitlement to an initial rating greater than 10 percent 
prior to June 1, 2006, and greater than 20 percent 
thereafter, for a right knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 2000 to February 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which granted, in pertinent part, 
the Veteran's claims of service connection for patellofemoral 
pain syndrome of the left knee, assigning a 20 percent rating 
effective February 22, 2004, and for right knee strain, 
assigning a 10 percent rating effective February 22, 2004.  
The Veteran disagreed with this decision in June 2004, 
seeking an initial rating greater than 20 percent for a left 
knee disability.  The Veteran also disagreed with this 
decision in July 2004, seeking an initial rating greater than 
10 percent for a right knee disability.  A Board hearing was 
held in March 2009.

The Board observes that, in a February 2008 supplemental 
statement of the case, the RO assigned a 20 percent rating 
for the Veteran's service-connected right knee disability 
effective June 1, 2006.  Because the initial ratings assigned 
to the Veteran's service-connected bilateral knee 
disabilities are not the maximum ratings available for these 
disabilities, these claims remain in appellate status.  See 
AB v. Brown, 6 Vet. App. 35 (1993).

In August 2008, the Board remanded the Veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.

Unfortunately, for the reasons explained below, the appeal is 
REMANDED again to the RO/AMC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran contends that his service-connected bilateral 
knee disabilities are more disabling than currently 
evaluated.

At his March 2009 videoconference Board hearing, the Veteran 
testified that his service-connected bilateral knee 
disabilities had worsened since his most recent VA 
examination.  He also testified that he was being seen by a 
private orthopedist later that same month for his knees.  In 
March 2009, the Veteran submitted additional private 
treatment records in support of his claims along with a 
waiver of RO jurisdiction; a review of these records shows 
that they were dated in January and February 2009.  Given the 
Veteran's Board hearing testimony, the Board finds that, on 
remand, the Veteran should be scheduled for an updated VA 
examination.

The RO/AMC also should obtain the Veteran's up-to-date VA and 
private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  After confirming the Veteran's current 
mailing address of record, ask the Veteran 
and/or his service representative to 
identify all VA and non-VA clinicians who 
have evaluated or treated him for 
bilateral knee disabilities since his 
separation from service.  Obtain 
outstanding VA treatment records that have 
not been associated with the claims file 
already.  Once signed releases are 
received from the Veteran, obtain 
outstanding private treatment records that 
have not been associated with the claims 
file already.  A copy of any negative 
response(s) should be included in the 
claims file.

2.  Schedule the Veteran for VA 
examination to determine the current 
nature and severity of his service-
connected bilateral knee disabilities.  A 
copy of the VA examination request should 
be included in the claims file.  The 
claims file must be provided to the 
examiner.  All appropriate testing should 
be conducted.  The examiner should provide 
results of range of motion testing for the 
knees, identify normal ranges of knee 
motion, and report the veteran's actual 
active and passive ranges of motion in 
degrees.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and the examiner should identify 
and state at what point pain begins and 
ends.  The examiner should address whether 
and to what extent there is likely to be 
additional range of motion loss due to any 
of the following:  (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  The examiner is asked 
to describe whether pain limits functional 
ability during flare-ups or with activity.  
All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion, and/or no limitation 
of function, such facts must be noted in 
the report. 

3.  Thereafter, readjudicate the claims 
for an initial rating greater than 
20 percent for a left knee disability and 
for an initial rating greater than 
10 percent prior to June 1, 2006, and 
greater than 20 percent thereafter, for a 
right knee disability.  If the benefits 
sought on appeal remain denied, the 
Veteran and his service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

